United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3291
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Richard Perales

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: October 15, 2020
                            Filed: October 21, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Richard Perales, who is civilly committed at the Federal Medical Center in
Rochester, Minnesota, appeals after the district court1 denied his pro se 18 U.S.C.

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
§ 4247(h) motion. He is represented by counsel on appeal, and counsel has moved
to withdraw.

       The district court concluded that Perales was not authorized to file a pro se
§ 4247(h) motion. See 18 U.S.C. § 4247(h) (stating that counsel or a guardian may
move for a hearing to determine if a committed person should be discharged no
sooner than 180 days after the court determination that a commitment should
continue). Perales argues that he had a right to proceed pro se in a § 4247(h) action
under the Sixth Amendment or 28 U.S.C. § 1654. We conclude that these arguments
are foreclosed by our decision in United States v. O’Laughlin, 934 F.3d 840, 841 (8th
Cir. 2019) (concluding that the prohibition on self-representation under § 4247(h)
does not violate the Sixth Amendment or § 1654), cert. denied, 140 S. Ct. 2535
(2020). To the extent Perales contends the district court’s decision denied him due
process, we hold that his due process rights have not been violated based on his
inability to represent himself. See United States v. LaFromboise, 836 F.2d 1149,
1151-52 (8th Cir. 1998) (holding that 18 U.S.C. §§ 4246-4247 satisfy due process
even though § 4247(h) does not permit an acquittee to represent himself).
Accordingly, we grant counsel leave to withdraw from this appeal and affirm. See 8th
Cir. R. 47B.
                        ______________________________




Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-